Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art documents are O’Keefe (US 5,910,620), Siedel (US 5,990,023), El Khiati (US 2005/0037912), Zhu (WO 2008/103419), Katsoulis (WO 2008/103407), Bolton (US 8,206,620) and Van Den Bergen (WO 2013/189821).
Although O’Keefe teaches a method of producing a unit of fire rated glass; O’Keefe does not teach or suggest the claimed heating time range or the claimed thickness range.
Although Siedel teaches a method of producing a unit of fire rated glass; Siedel does not teach or suggest the claimed heating time range or the claimed thickness range.
Although El Khiati teaches a method of producing a unit of fire rated glass; El Khiati does not teach or suggest the claimed heating time or temperature range or the claimed thickness range.
Although Zhu teaches a method of producing a unit of fire rated glass; Zhu does not teach or suggest the claimed heating temperature range.
Although Katsoulis teaches a method of producing a unit of fire rated glass; Katsoulis does not teach or suggest the claimed heating temperature range.
Although Bolton teaches a method of producing a unit of fire rated glass; Bolton does not teach or suggest the claimed heating and cooling steps.
Although Van Den Bergen teaches a method of producing a unit of fire rated glass; Van Den Bergen does not teach or suggest the claimed thickness range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741